 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 614J. K. Guardian Security Services, Inc. and Steven Kissel. Case 13ŒCAŒ33699 February 12, 1999 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS FOX AND HURTGEN On June 29, 1998, Administrative Law Judge Albert A. Metz issued the attached decision.  The Respondent filed exceptions and a supporting brief.  The General Counsel filed an answering brief and the Respondent filed a reply brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s ruling, findings,1 and conclusions and to adopt the recommended Order.                                                                                                                                                        1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. We find no merit in the key arguments made by the Respondent in support of its exceptions.  The following examples are not comprehen-sive, but are representative of the Respondent™s inadequate treatment of credited facts. In seeking to refute the judge™s finding that Kissel engaged in union and other protected activities before his discharge on July 26, 1995, the Respondent asserts that Kissel did not file his complaint with the U.S. Department of Labor (DOL) until July 27, 1995, 1 day after his dis-charge.  Although the filing date stamped on the complaint is July 27, the Respondent™s argument ignores credited evidence that Kissel held preliminary discussions with the DOL before the formal complaint was filed, and between April and July, discussed his DOL activities with several of the Respondent™s supervisors and managers on a number of occasions. Similarly, in contesting the judge™s finding that Kissel solicited proxies for a contract ratification vote before his termination, the Re-spondent relies on the fact that the Respondent™s final wage proposal was not proffered until after the contracting agency (the Federal Protec-tive Service of the U.S. General Services Administration) approved the proposed wage rate, months after Kissel™s discharge.  This argument ignores the Respondent™s own evidence that, by letter of June 8, 1995, it confirmed in a memorandum to the unit employees™ union, that it had submitted for approval the wage and other proposals the parties dis-cussed in a meeting on June 6.  Thus, by early June, the parties™ inten-tions regarding the tentative collective-bargaining agreement were apparent, and there was sufficient information available for Kissel and others to form an opinion about the agreement. As a final example, we note that the Respondent continues to insist that Kissel was disciplined and discharged for his repeated uniform and equipment violations.  As addressed by the judge, there is substantial doubt on the record that Kissel received the only other prior similar warning purportedly issued on January 5, 1995.  In any case, the Re-spondent has failed to explain, or even to acknowledge,  the testimony of Lieutenant Thomas Accardo and Manager Scott Friedrich that it was the Respondent™s policy and responsibility to replace worn uniforms and broken equipment that occur through normal wear and tear.  The Respondent has not refuted the credited evidence that, consistent with the Respondent™s policy, Kissel reported his uniform and equipment problems in February and April 1995, and that the Respondent failed timely to remedy the problems.  Nor has the Respondent claimed that Kissel™s uniform and equipment problems were attributable to other than normal wear and tear. ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and orders that the Respondent, J.K. Guardian Services, Inc., Chicago, Illinois, its officers, agents, successors, and assigns, shall take the action set forth in the Order.  Paul Hitterman Esq., and Peter Hines, Esq., for the General Counsel. Douglas A. Darch, Esq., and S. Leigh Jeter, Esq., for the Re-spondent.  Steven Kissel, for the Charging Party.  DECISION1 ALBERT A. METZ, Administrative Law Judge. This  case involves the issue of whether the Respondent™s discharge of Steven Kissel violated Section 8(a)(1) and (3) of the National Labor Relations Act (the Act).2 On the entire record, including my observation of the demeanor of the witnesses, and after consideration of the parties™ arguments, I find that the Respon-dent has violated the Act as alleged. I. JURISDICTION AND LABOR ORGANIZATION The Respondent is an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act. The Inde-pendent Guards and Watchmen of America Union (the Union) is a labor organization within the meaning of Section 2(5) of the Act. II. BACKGROUND The Respondent is a contractor with the Federal Government General Services Administration (GSA) designated to provide security at various facilities, including some in Illinois. The Respondent™s guard employees working under the Federal con-tract in Chicago are represented by the Union. The Respon-dent™s supervisory hierarchy at the relevant time consisted of vice president, Mike Malinowski; corporate secretary, Ken Kotz; contract manager, Scott Friederich; Captain Michael Grady; Captain Scott Douglas; and Lieutenant Thomas Ac-cardo.  The Charging Party, Steven Kissel, was employed by the Re-spondent as a guard in the Chicago, Illinois area. In January 1995 Kissel was allegedly reprimanded by Sergeant Grady for having nonissue rubber grips on his service revolver.3 Fried-erich asserted that he also spoke to Kissel about the matter. Kissel recalled discussion with Friederich about rubber grips but credibly testified that he did not recall being told they  1 This case was heard at Chicago, Illinois, on December 16Œ17, 1996, and April 15, 1998. All dates in this decision refer to 1995 unless otherwise stated. 2 29 U.S.C. § 158 (a)(1) and (3). 3 Grady was subsequently promoted to captain and at the time of the hearing was no longer employed by the Respondent. The Respondent sought to obtain his testimony by serving him with a subpoena. Grady refused to honor the subpoena and enforcement proceedings took place in Federal district court. After the enforcement action was successfully concluded, Grady again failed to appear to give testimony. I then de-clared him ﬁunavailableﬂ under the terms of the Federal Rules of Evi-dence, and the Respondent proceeded with its case. Fed.R.Evid. 804 and 807. 327 NLRB No. 116  J. K. GUARDIAN SECURITY SERVICES 615should be removed. Ki
ssel continued to have the rubber grips 
on his revolver until shortly before his July discharge. The Re-
spondent said nothing further to Kissel about the grips until the 
time of his discharge.  
In February Kissel notified the Respondent in writing that his 
issue holster had broken and he wa
s thus wearing his own pistol 
belt and holster. On April 20, Ki
ssel wrote a note to his super-
visor, Captain Douglas,
4 explaining that he had certain broken 
equipment (holster, badge, name
 plates, and nightstick ring) 
that he was asking be replaced
. Kissel also had conversations 
with Douglas and asked the captain
 to get a replacement holster 
but nothing was done at the time in this regard. During early 
1995 Kissel also was wearing black uniform pants and not the 
dark blue trousers that were th
e standard. Kissel continued to 
wear this nonstandard equipmen
t and uniform until his dis-

charge on July. The Respondent asserts that it was these uni-
form and equipment violations th
at were the sole reason for his 
discharge.  III. KISSEL™S UNION ACTIVITIES 
Kissel was a member of the Union and became dissatisfied 
with its representation of employees. In approximately March, 
Kissel was contacted by another guard seeking employees™ 
signatures on a petition to decertify the Union. Kissel told the 

employee that he would check with the Department of Labor 
(DOL) about the matter of electi
ng new officers instead of de-
certifying the Union. Kissel went
 to the DOL to discuss his 
belief that the Union had for several years failed to hold elec-
tions of officers. Kissel also di
scussed his contact with the DOL 
with some of Respondent™s supervisory officers.  
In late May or early June, th
e Respondent and the Union be-
gan discussions concerning a new collective-bargaining con-
tract. In May, Supervisor Li
eutenant Accardo asked Respon-
dent™s vice president, Mike 
Malinowski, if he had begun nego-
tiating a new union contract.  Mali
nowski  stated he had and it 
looked favorable for the Company. In union meetings subse-
quently held to discuss the contract, Kissel argued for the inclu-
sion and exclusion of certain provisions in the new agreement 
that contrary to what the Respondent or the Union had been 
proposing. Kissel was dissatisfied by the response he received 
from the Union to his views. He then began a campaign to ob-
tain proxies from fellow guards to control their votes over rati-
fication of the new collective-bargaining contract. Kissel again 
discussed his dissatisf
action with the Union™s contract stance 
and his proxy efforts with some
 Respondent™s supervisory offi-
cers.  
In June, Lieutenant Accardo was asked by Captain Grady if 
he knew anything about Kissel a
nd three other guards engaging 
in an effort to vote out the Union. Accardo said he did not 
know anything about the matter. Grady said he had been talking 
to Kissel about the matter and 
had told him how to go about 
obtaining proxy votes. Accardo 
then asked Contract Manager 
Friederich if he knew about the matter. Friederich acknowl-
edged that he had already le
arned what was happening. 
In early July, Accardo was asked by Friederich if he knew 
anything about a petition that was being circulated by the em-
ployees. Accardo asked what th
e petition was about and Fried-erich told him it concerned the 
Union having a ﬁnew election.ﬂ  
Accardo said he had not heard anything about it but to ask Cap-

tain Grady as he was ﬁhelping out the Union.ﬂ  
                                                          
                                                           
4 Captain Scott Douglas was not called as a witness at the hearing.  
IV. KISSEL™S DISCHARGE 
In late July, Accardo was in the supervisor™s office and 
picked up the telephone. He ove
rheard a conversation between 
Captain Grady and Vice President Mike Malinowski concern-
ing Steven Kissel. Malinowski told Grady to make sure he 
ﬁfinds something on Kissel,ﬂ that he wanted to get rid of him 
ﬁas soon as possible.ﬂ Grady assu
red Malinowski that he would 
do what he could about Kissel. 
Malinowski, a shareholder in 
the Respondent™s corporation, di
d not testify. His absence was 
not accounted for by the Respondent. Thus, Accardo™s testi-
mony that Malinowski wanted to find an excuse to get rid of 
Kissel is unrebutted. Under the adverse inference rule when a 
party has relevant evidence within its control which is not pro-
duced, that failure gives rise to an inference that the evidence is 
unfavorable to the party.  
Auto Workers v. NLRB
, 459 F.2d 
1329 (D.C. Cir. 1972). Such an inference is appropriate in this 

case. I find that, had Malinowski 
testified, his testimony would 
have been adverse to the Responde
nt™s assertion that Kissel was 
ultimately terminated solely because of his violations of the 
uniform and equipment regulations. International Automated 
Machines, 285 NLRB 1122, 1122Œ1123 (1987). Respondent™s 
corporate secretary, Ken Kotz, te
stified that Malinowski did not 
have anything to do with Kisse
l™s discharge. Considering the 
Kotz™s demeanor and the record as a whole, I do not credit this 
testimony.
5 Approximately the next day Grady and Friederich had a 
meeting with Mike Malinowski.  Later that day Grady told 
Accardo that he ﬁ[h]ad a very important mission that he had to 
take care of.ﬂ The following day Accardo was in Friederich™s 
office and noticed a disciplin
ary form containing Kissel™s 
name. He asked Friederich about the form and was told Grady 
had written up Kissel for not having his duty holster, having 
unauthorized speed loaders and not having his hat. Accardo 
asked Friederich why Grady had written Kissel up when he 
already knew about his ﬁproblemﬂ of having broken equipment.  
Accardo asked if this was the very important mission that 
Grady was on. Friederich looked at Accardo and shook his head 
yes and no, and smiled. Later in the day Accardo saw Grady 
and asked him if Kissel™s wr
iteup was the important mission that he was supposed to be on.  Grady said it was, that he had to 

write Kissel up because that was what he was told to do by 
Malinowski. 
On July 25, Captain Grady finally brought a replacement 
holster for Kissel to wear. Grady inspected Kissel at the same 
time and wrote him up for the following violations: (1) wearing 
basket weave leather equipmen
t; (2) wearing a nonregulation 
security police badge; (3) wear
ing additional ammunition; (4) no name plate; (5) carrying pepper spray; (6) no hat: (7) wear-

ing a shooting award pin; (8) not having a night stick; and (9) having rubber grips on his revolver. 
Kissel testified that he had never been warned about the rub-
ber grips. His badge, name plate, and baton ring had been bro-
ken for some time and not replaced by the Respondent even 

though he had reported their breakage. He was wearing the 
 5 According to Accardo, Malinow
ski had made known the year be-
fore that he did not like Kissel and wanted to get rid of him at some 
point. Apparently this ill feeling re
sulted from an unemployment claim 
that Kissel had filed that Malinow
ski was involved with during a dif-
ferent period of employment. As noted Malinowski did not testify to 

clarify this matter. The Respondent di
d not assert that this ill feeling 
had anything to do with Kissel™s discharge.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 616same black pants that he had worn for some months because he 
did  not  have  a pair of blue pants that fit. Kissel signed the 
writeup prepared for him by Grady. The written reprimand he 
signed had writing added to it s
ubsequently that Kissel did not 
see. That writing included a 
notation: ﬁSuspension pending 
dismissal per GSS,ﬂ followed by Grady™s initials and the date 
7/25/95.  Kissel was not suspended on July 25.  
The following day, Captain Grady returned to the post and 
again issued a writeup to Kissel. This time the warning states: 
(1) rubber grips on revolver; (2) wearing a nonregulation badge; (3) not wearing hat; (4) not carrying baton; (5) wearing 
black uniform pants; (6) not wearing a name plate; (7) wearing 
shooting medal; and (8) carrying extra ammunition.  
Kissel™s testimony refutes much of the July 26 writeup. Kis-
sel stated that he had replaced his holster with that brought to 
him by Grady the day before 
and was not wearing his own leather. Kissel said he had repl
aced the rubber grips on his re-
volver with the standard issue grips. He admitted that he did not 
have on a different badge, name 
plate, nor was he carrying his 
night stick in a belt ring. All of these items were still broken 

and had not been replaced by the Respondent. He was wearing 
black pants, but as noted had been told they were unacceptable 
before July 25, even though he 
had worn them for some time.  
Grady received a call on July 26 that he was to report to 
Friederich the following morning before going to his post. Kis-
sel met with Friederich as directed at the latter™s office. Kissel 
was not dressed for duty at th
e time but was dressed in the 
black uniform pants he had worn
 before. Kissel testified that 
this was the only pair of uniform pants he had to wear. Fried-

erich told Kissel he was being su
spended for his failure to heed 
the warnings he had received. Friederich then received a tele-

phone call from Kotz who told hi
m to discharge Kissel. Fried-erich then informed Kissel that he was being terminated.  
Analysis 
The General Counsel has the initial burden of establishing 
that union or other protected activ
ity was a motivating factor in 
Respondent™s action alleged to constitute discrimination in 

violation of Section 8(a)(3). 
The elements commonly required 
to support such a showing of discriminatory motivation are 
union activity, employer knowledge, timing, and employer 
animus. Once such unlawful motiva
tion is shown, the burden of persuasion shifts to the Respondent to prove its affirmative 
defense that the alleged discr
iminatory conduct would have 
taken place even in the absence of the protected activity. 
Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 
1981), cert. denied 455 U.S. 989 (1982); approved in 
NLRB v. 
Transportation Management Corp.,
 462 U.S. 393 (1983). The 
test applies regardless of whether the case involves pretextual 
reasons or dual motivation. 
Frank Black Mechanical Services
, 271 NLRB 1302 fn. 2 (1984). ﬁA finding of pretext necessarily 
means that the reasons advanced by the employer either did not 
exist or were not in fact relied
 upon, thereby leaving intact the 
inference of wrongful motive established by the General Coun-

sel.ﬂ 
Limestone Apparel Corp.,
 255 NLRB 722 (1981), enfd. 
sub nom. 705 F.2d 799 (6th Cir. 1982). 
The Government has shown that Kissel was engaged in un-
ion activity at the time of his di
scharge and that some of the 
Respondent™s supervisors had knowledge of that activity. The 
uncontroverted evidence shows 
Malinowski, contemporaneous 
with Kissel™s union activities, directed that Grady find a reason 
to discharge Kissel. Such a comma
nd is consistent with a desire by the Respondent to rid itself 
of an employee who was seeking 
a tougher stance by his union in collective bargaining with the 
Respondent. I find that the Government has met its initial bur-
den of establishing that a motivation for Kissel™s discharge was 
his union activity. The Respondent™s
 defense centers on the fact that Kissel had ignored equipm
ent and uniform regulations. This defense, however, does not 
fully explain why Kissel™s lack 
of regulation gear had not been an issue for several months 
before he engaged in his efforts 
to improve the union™s contract 
proposals. Importantly the Resp
ondent did not call Malinowski as a witness to deny or explain his order that Grady find some 
excuse to get rid of Kissel. I infer from the record as a whole 
that the directive was to find a pretext to discharge Kissel and 
that, at least in part, motivated by Kissel™s union activity. I 
therefore, find that the Respondent
 violated Section 8(a)(1) and 
(3) of the Act when it discharged Kissel. 
Wright Line, supra.  CONCLUSIONS OF LAW 
1. J. K. Guardian Security Services, Inc. is an employer en-
gaged in commerce within the m
eaning of Section 2(2), (6), and (7) of the Act. 
2. The Independent Guards and Watchmen of America Un-
ion is a labor organization within the meaning of Section 2(5) 
of the Act. 3. The Respondent has violated Section 8(a)(1) and (3) of the 
Act. 
4. The foregoing unfair labor practices constitute unfair labor 
practices affecting commerce within the meaning of Section 

2(6) and (7) of the Act. 
On these findings of fact and conclusions of law, and on the 
entire record, I issue the following recommended
6 ORDER The Respondent, J. K. Guardian 
Security Services, Inc., Chi-
cago, Illinois, its officers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Discharging employees be
cause they engaged in union 
activities. 
(b) In any like or related manne
r interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 

them by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer Steven 
Kissel full reinstatement to his former job or, if that job no 
longer exists, to a substantiall
y equivalent position, without 
prejudice to his seniority or any other rights or privileges previ-
ously enjoyed. 
(b) Make Steven Kissel whole for any loss of earnings and 
other benefits suffered as a resu
lt his discharge, computed on a 
quarterly basis, less any net interim earnings, as prescribed in 
F. W. Woolworth Co.
, 90 NLRB 289 (1950), plus interest as 
computed in 
New Horizons for the Retarded
, 283 NLRB 1173 
(1987). (c) Within 14 days from the date of this Order, remove from 
its files any reference to the Steven Kissel™s discharge, and 
within 3 days thereafter notify him in writing that this has been 
                                                          
 6 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the finding
s, conclusions, and recommend 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
 J. K. GUARDIAN SECURITY SERVICES 617done and that the written warn
ing, suspension and discharge 
will not be used against him in any way.  
(d) Preserve and, within 14 days of a request, make available 
to the Board or its agents for examination and copying, all pay-
roll records, social security payment records, timecards, per-
sonnel records and reports, and all other records necessary to 
analyze the amount of backpay 
due under the terms of this Or-
der. (e) Within 14 days after service by the Region, post at its fa-
cilities in Chicago, Illinois, copies of the attached notice 
marked ﬁAppendix.ﬂ7 Copies of the notice, on forms provided 
by the Regional Director for Re
gion 13, after being signed by 
the Respondent™s authorized representative, shall be posted by 
the Respondent immediately upon 
receipt and maintained for 
60 consecutive days in conspicuous
 places including all places 
where notices to employees are customarily posted. Reasonable 
steps shall be taken by the Respondent to ensure that the notices 
are not altered, defaced, or covered by any other material. In 
the event that, during the pendency of these proceedings, the 
Respondent has gone out of busine
ss or closed the facility in-
volved in these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all current em-
ployees and former employees em
ployed by the Respondent at 
any time since July 27, 1995.
 Excel Container,
 325 NLRB 17 
(1997). (f) Within 21 days after service 
by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply.  
  APPENDIX  
NOTICE TO EMPLOYEES 
                                                          
 7 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 
National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 Section 7 of the Act gives employees these rights: 
 To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities. 
 WE WILL NOT discharge employees because they engage 
in union activities involving the Independent Guards and 

Watchmen of America Union or any other labor organization.  
WE WILL NOT in any like or related manner interfere with, 
restrain or coerce you in the exercise of the rights guaranteed 
you by Section 7 of the Act. 
WE WILL within 14 days from the date of the Board™s Or-
der, offer Steven Kissel full rein
statement to his former job or, 
if his job no longer exists, to a substantially equivalent position, 
without prejudice to his seniority or any other rights or privi-
leges previously enjoyed. 
WE WILL make Steven Kissel whole for any loss of earn-
ings and other benefits resu
lting from his suspension and dis-
charge, less any net interim earnings, plus interest. 
WE WILL within 14 days from the date of the Board™s Or-
der, remove from our files any 
reference to the discharge of 
Steven Kissel, and WE WILL, within 3 days thereafter, notify 
him in writing that this has been done and that the written 
warning, suspension and discharge will not be used against him 
in any way.  
 J. K. GUARDIAN SECURITY SERVICES, INC.   
  